           Case 2:15-cr-00496-WB Document 1017 Filed 08/24/20 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                                            CRIMINAL ACTION
                                                                        NO. 15-496-1
                   v.

    NAYEEM GORDON



                                        MEMORANDUM OPINION

          Defendant Nayeem Gordon requests compassionate release 1 from prison in consideration

of the dangers posed by COVID-19. For the reasons that follow, Gordon’s motion will be

denied.

    I.    BACKGROUND

          In December 2018, a jury found Gordon guilty of various drug trafficking offenses. 2

Then, in October 2019, Gordon pleaded guilty to several other drug charges related to the same

trafficking operation. 3 Gordon was subsequently sentenced to 204 months’ imprisonment. He is

currently incarcerated at FDC Philadelphia, 4 with an anticipated release date of March 13, 2030.



1
  Gordon mailed a letter to this Court, requesting compassionate release. The letter was docketed and will be
construed as a motion. Though Gordon does not identify a particular statutory provision in his letter, he refers to
“compassionate release,” and the Court understands his request as a motion for compassionate release pursuant to
the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i).
2
 Specifically, Gordon was found guilty of nine counts of distribution of phencyclidine (PCP), in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C); nine counts of distribution of PCP within 1,000 feet of a school, in violation of 21
U.S.C. § 860(a); and two counts of possession with intent to distribute more than 100 grams of PCP, in violation of
21 U.S.C. § 841(a)(1).
3
  Gordon pleaded guilty to conspiracy to distribute one kilogram or more of a mixture and substance containing a
detectable amount of PCP, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A); 23 counts of possession with
intent to distribute phencyclidine, in violation of 21 U.S.C. § 841(a)(1); four counts of possession with intent to
distribute PCP within 1,000 feet of a school, in violation of 21 U.S.C. § 860(a); possession of a firearm during and
in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1); and possession of a firearm by a
convicted felon, in violation of 18 U.S.C. § 922(g)(1).
4
  As of the writing of this opinion, two inmates and two staff members have tested positive for COVID-19. Four
inmates and three staff have recovered. See https://www.bop.gov/coronavirus//.
         Case 2:15-cr-00496-WB Document 1017 Filed 08/24/20 Page 2 of 3




       Gordon alleges that he suffers from a heart murmur and is pre-diabetic, and that these

health conditions render him especially susceptible to complications from COVID-19. Gordon

also states that the possibility of contracting COVID-19 while incarcerated “causes [him] to have

severe anxiety attacks.” On the basis of these conditions, Gordon moves for compassionate

release. The Government opposes, noting that Gordon has failed to exhaust his administrative

remedies. The Government also notes that Gordon has not provided any evidence of his alleged

medical conditions.

 II.   DISCUSSION

       Section 3582(c) “allows incarcerated defendants to seek compassionate release from a

court on their own motion, not just through the Bureau of Prisons.” United States v. Thorpe,

2019 WL 6119214, at *1 (C.D. Ill. Nov. 18, 2019); see 18 U.S.C. § 3582(c)(1)(A) (“[T]he court,

. . . upon motion of the defendant . . . may reduce the term of imprisonment. . . .”). Before a

court may consider a defendant’s petition and engage in aforementioned analysis, however, the

defendant must have exhausted his administrative remedies within the prison system. See 18

U.S.C. § 3582(c)(1)(A) (explaining that a defendant moving a court for compassionate release

must first “ha[ve] fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf, or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier”). Since this

requirement is prescribed by statute, it cannot be waived, see Nyhuis v. Reno, 204 F.3d 65, 73

(3d Cir. 2000) (explaining that where “Congress has . . . clearly required exhaustion . . . it is

beyond the power of this court—or any other—to excuse compliance with the exhaustion

requirement, whether on the ground of futility, inadequacy or any other basis” (internal

quotations and citations omitted)), and “strict compliance” is required, United States v. Raia,



                                                  2
         Case 2:15-cr-00496-WB Document 1017 Filed 08/24/20 Page 3 of 3




2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“Given BOP’s shared desire for a safe and

healthy prison environment, we conclude that strict compliance with § 3582(c)(1)(A)’s

exhaustion requirement takes on added—and critical—importance.”).

       Here, there is no evidence that Gordon made a request for compassionate release to the

prison before petitioning this Court. Because Gordon has failed to exhaust his administrative

remedies, his request for compassionate release must be denied at this time. However, Gordon

may file another motion for compassionate release in the event that he requests compassionate

release from the prison and such request is denied, or, in the event that 30 days elapse from the

date of such request without a response.

       An appropriate order follows.




       August 24, 2020                               BY THE COURT:



                                                     /s/ Wendy Beetlestone
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                 3
